Title: Thomas Jefferson to William Tudor, 31 January 1819
From: Jefferson, Thomas
To: Tudor, William


          
            Sir
            Monticello
Jan. 31. 19.
          
          Your favor of the 13th was recieved on the 24th and I am extremely regret that it is not in my power to give you any information on the subject of mr James Otis. my acquaintance with the Eastern characters began with the first Congress. mr Otis not being a member, I had never any personal acquaintance or correspondence with him. Colo Richard Henry Lee of Westmoreland county had, I know, an active correspondence, from the early dawn of our revolution, with gentlemen of that quarter, and with none more probably than mr Otis, who was then so conspicuous in the principles of the day. it is probable he preserved mr Otis’s letters, and that his family now possesses them. of them I have no knolege, as their residence is in a part of the state very remote from mine. but a certain & easy channel for your communication with them would be thro’ any member of Congress from your state, and the member from the Westmoreland district of ours. who he is, I cannot tell you, so entirely am I withdrawn from all attention to public affairs, and so thoroughly satisfied to leave them to the generation in place, in whose hands, from the advancing state of knolege, they will be at least as wisely conducted as they have been by their predecessors. with this scanty information all however which I possess, I pray you to accept the assurance of my high respect and esteem.
          Th: Jefferson
        